DETAILED ACTION
This action is responsive to the filing of 10/20/2020. Claims 1, 3-7, 9-13, and 15-18 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-13, 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "discrete presentation layer" in claims 1, 3-7, 9-13, and 15-18 is a relative term which renders the claim indefinite.  The term "discrete presentation layer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification of the present discrete.” What does ‘discrete’ mean in the context of this claim / invention?

Claim 1 recites the limitation “the first discrete presentation layer” at bottom of claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the mobile computing device” on lines 5, 11 and 14 of claim 1 (‘mobile’ was deleted from the preamble of the claim in the amendment, but not in the claim body.) There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-13, and 15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Law (20150113181.)

Claim 1, 7, 13: Law discloses a computing device (Fig. 1: 160): 
at least one processor (Fig. 10: 1002, 1004, 1st, 2nd processors); and 
a memory (Fig. 10: 1020, Memory), wherein the memory includes instructions that causes the at least one processor to perform operations comprising: 
(Fig. 5: 516; par. 22, checks the scaler processor for active input to the monitor in block 514) at least one device (Fig. 5:516, either COMPUTER or MOBILE) connected to the computing device, the at least one device (Fig. 3: 170 mobile device) associated with a first application (Fig. 5: 528, par. 22, Mobile OS to handle Miracast backchannel traffic; par. 19, to display content from the mobile device 170); 
selecting (Fig. 1: 130) a second discrete presentation layer (Fig. Fig. 3: 310; par. 19, mobile device mode) from a plurality of discrete presentation layers (Fig. 2-3, par. 18-19, workstation and mobile interfaces) based on the first application associated with the at least one device (par. 19, to display content from the mobile device 170), 
wherein the plurality of discrete presentation layer comprises a first discrete presentation layer associated with the computing device (Fig. 2, workstation interface is associated with the COMPUTER 160, as 110 is being used as the monitor for the 160 computer) and the second discrete presentation layer (Fig. 3: 310 interface is associated with displaying content from the mobile device 170) associated with the first application (par. 22, Mobile OS); and 
switching from displaying the first discrete presentation layer to the second presentation layer on a display associated with the computing device (Fig. 1: 130; par 17, selecting between the mobile device mode and the computer system mode.)
	
Claim 3, 9, 15: Law discloses the computing device of claim 1, wherein the plurality of discrete presentation layers includes at least a PDA type presentation layer, and a (Law, Fig. 2-3, par. 18-19, workstation and mobile interfaces)

Claim 4, 10, 16: Law discloses the computing device of claim 1, wherein the detecting and switching are performed by an appropriate adaptive presentation layers display manager (Law, Fig. 5: 512, monitor and scaler processors; par. 17.)  

Claim 5, 11, 17: Law discloses the computing device of claim 1, wherein the at least one device is at least one of a mouse, a pointing input device, a monitor, a projector, a television, a monitor type device, a keyboard device, a game controller, and an input device (Law, Fig. 3: 170, wireless device, a smartphone, is an input device, inter alia.)    

Claim 6, 12, 18 Law discloses the computing device of claim 1 further comprising: a data store, the data store storing records identifying devices and corresponding user interfaces; and wherein selecting the second discrete user interface comprises accessing the data store (Law, par. 30-35, one or more storage devices that can store machine-executable code, one or more communications ports for communicating with external devices, and various input and output (I/O) devices, such as a keyboard, a mouse, and a video display. Information handling system 1000 can also include one or more buses operable to transmit information between the various hardware components.)  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 2020/0374954, detecting keyboard, and removing soft keyboard in response.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner

10/21/2021